Citation Nr: 0718766	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1969 
to May 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  The veteran died in December 2002.  The immediate cause 
of death was colon cancer.  Cancer of the peritoneum and 
cancer of the gallbladder were listed as conditions leading 
to the immediate cause of death.

2.  The medical evidence of record establishes that the 
veteran's gallbladder cancer was due to Agent Orange exposure 
during service.


CONCLUSIONS OF LAW

1.  Gallbladder cancer was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  A disability incurred in or aggravated by active military 
service contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  VA has a duty to 
notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Because the claim on appeal is 
being granted in full, the notification and duty to assist 
provisions of the VCAA are deemed to have been fully 
satisfied.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-related 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  For a 
service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  In this regard, it is 
not sufficient to show that the service-related disability 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant claims entitlement to service connection for 
the cause of the veteran's death under two rationale:  first, 
that the veteran's cause of death, cancer, was due to Agent 
Orange exposure, and second, that the veteran's death due to 
cancer was due to negligent VA medical treatment.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases.  38 C.F.R. §§ 3.307, 3.309 (2006).  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (2006).  The presumptive disorders are:  chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Disability compensation shall be awarded as if disability or 
death was service-connected when a veteran experiences 
additional disability or death as the result of hospital 
care, medical or surgical treatment, or examination furnished 
by VA.  38 U.S.C.A. § 1151 (2006).  When there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected, if the disability 
was caused by (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care or (B) an event which 
is not reasonably foreseeable.  38 C.F.R. § 3.361 (2006).  In 
order to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

Service personnel records indicate the veteran served in 
Vietnam from February 1971 to January 1972.  The veteran's 
service entrance examination noted normal abdomen.  Records 
from March and July 1970 noted stomach complaints and 
diagnosed gastroenteritis.  An April 1972 service record 
noted viral gastroenteritis.  October 1972 records noted an 
unremarkable upper GI series and impressions of epigastric 
pain, rule out ulcer disease, and hiatal hernia.  November 
1972 records noted the impressions of gastritis, rule out 
peptic ulcer disease, hiatal hernia, and esophagitis.  An 
April 1973 record impression was probable hiatal hernia with 
esophagitis.  The veteran's separation examination noted 
hiatal hernia, probable, with esophagitis.  

A February 1988 VA examination diagnosed hiatal hernia.  In a 
February 1997 VA record, the assessment was nonspecific 
epigastric pain.  A March 1997 VA record noted the veteran 
complained of epigastric distress.  A February 2000 VA record 
noted the veteran complained of epigastric pain.  In a June 
2001 VA record, the veteran denied abdominal pain.  In a 
December 2001 VA record, the veteran complained of epigastric 
pain on and off.  A September 2002 VA record noted the 
veteran reported epigastric pain of one month.  The prior 
medical history included a negative 
esophagogastroduodenoscopy (EGD).  The examiner assessed 
somatization syndrome secondary to the underlying anxiety and 
depressive disorders.  The plan was rule out gastritis or 
gastric erosions and follow-up with the primary care provider 
for outpatient EGD, colonoscopy, and abdominal ultrasound.  

October 2002 private medical records noted the veteran had an 
EGD.  The resulting impression was mild gastritis, no 
evidence of ulcer in the duodenum, stomach, or esophagus.  A 
laparatomy, biopsy, and cholecystectomy the next day resulted 
in an impression of metastic adenocarcinoma of the 
gallbladder.  

In an October 7, 2002 VA telephone triage note, the veteran 
reported abdominal pain of three weeks and repeated episodes 
of the pain.  An October 8, 2002 VA medical record diagnosed 
intestinal gaseous distension.  In an October 9, 2002 VA 
record, the veteran reported abdominal pain.  The assessment 
was abdominal pain, epigastric.  The plan was EGD and 
questionable colonoscopy. 

November 2002 private medical records noted that the 
impression was colon cancer.

The veteran's December 2002 death certificate indicates the 
primary cause of death was cancer of the colon.  The 
underlying causes were cancer of the peritoneum and cancer of 
the gallbladder.  The date of death was December 6, 2002.

In an August 2003 lay statement, the appellant stated that 
the veteran's cancer was caused by Agent Orange.  The 
appellant also stated that the medication for PTSD clouded 
the veteran's thinking and left him unable to recognize the 
cancer symptoms.  The appellant also asserted that the VA's 
medical care caused his death by not recognizing that the 
veteran's epigastric and chest pain was cancer.  

A December 2004 private medical evaluation was conducted.  
The examiner reviewed the veteran's post-service medical 
records, imaging reports, other medical opinions, and 
pertinent medical literature.  The examiner noted that the 
veteran spent time in Vietnam and was therefore likely 
heavily exposed to the toxins associated with Agent Orange.  
The examiner noted that the veteran had a longstanding 
history of epigastric pain, initially presenting to VA in 
1996 or 1997.  During the time between initial presentation 
and death, the examiner found that VA medical care was 
fragmented, incomplete, and non-rigorous.  The medical 
treatment of sporadic treatment for dyspepsia and 
gastroesophageal reflux disease was not consistent with the 
veteran's symptoms or his negative EGD results - taken 
together, the persistent symptoms and negative EGD should 
have prompted testing for other diseases on the differential 
diagnostic list.  The examiner opined that the veteran's 
fragmented, incomplete, and non-rigorous medical care 
regarding 5 years of epigastric pain represented negligence 
and bad medical judgment according to the usually applied 
medical practice standards.  The examiner stated that had the 
veteran received higher quality medical care he might still 
be alive because his gallbladder tumor would have been 
diagnosed at an earlier and more curable treatment stage.  
The examiner cited to specific medical records to demonstrate 
the negligent medical care and medical literature in support 
of his opinion.  The examiner also opined that the veteran's 
gallbladder tumor and metastasis were caused by his inservice 
exposure to Agent Orange.  Again, the examiner cited to 
specific medical records and medical literature to support 
his opinion.

The Board finds that the evidence of record supports a 
finding of service connection for the cause of the veteran's 
death.  The Board notes first that colon cancer was not 
service-connected and that PTSD, the veteran's only service-
connected disability, was not listed as a cause of the 
veteran's death.  See 38 C.F.R. § 3.312.  The Board also 
notes that although the veteran had service in Vietnam during 
the appropriate time period, there is no diagnosis of one of 
the listed presumptive diseases.  38 C.F.R. §§ 3.307, 3.309.  
But the veteran is presumed exposed to Agent Orange and a 
private medical examiner opined, after a review of the post-
service medical records and medical literature, that the 
veteran's gallbladder cancer was due to Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (holding that where veteran does not have presumptive 
disease, direct service connection must still be considered); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may not substitute its own judgment 
for that of an expert); Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  There is no medical evidence of record to the 
contrary.  The death certificate listed gallbladder as an 
underlying cause of death.  Thus, the medical evidence of 
record demonstrates that the veteran's gallbladder cancer 
contributed substantially or materially or aided or lent 
assistance to the production of death.  Accordingly, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  

The Board notes that although the private medical examiner 
also opined that the veteran's death due to gallbladder 
cancer was due to negligent medical care by the VA medical 
staff, he stated that if the care had not been negligent, the 
cancer would have been caught and the veteran might still be 
alive.  The Board does not find this opinion substantially 
probative.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) 
(holding that a medical opinion expressed in terms of may 
also implies may or may not and is speculative).  
Accordingly, service connection for the cause of the 
veteran's death on this basis is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


